Citation Nr: 1010830	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

1.	Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability. 

2.	Entitlement to service connection of right knee 
disability.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1976 to April 1979.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2006 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Oakland, 
California RO. 

The matter of service connection for a right knee disability 
based on de novo review is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. An unappealed May 1995 rating decision denied service 
connection for a right knee disability on the basis that a 
right knee injury in service was not shown, and that the 
Veteran's right knee disability was unrelated to his service. 

2. Evidence received since the May 1995 rating decision 
includes a May 2007 medical opinion that relates the 
Veteran's right knee arthritis to an injury in service; 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a right knee disability; 
and raises a reasonable probability of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a right knee disability may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as this decision 
grants that portion of the claim that is being addressed, 
there is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice is harmless.  

B. Legal Criteria, Factual Background, and Analysis

A May 1995 rating decision denied the Veteran's claim of 
service connection for a right knee disability.  He was 
notified of the decision and did not appeal it; hence, it is 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Evidence to Reopen

Evidence of record at the time of the May 1995 rating 
decision included:

*	Service treatment records (STRs), including:  A March 
1977 record noting that the Veteran sustained an injury 
that required suturing at the anterior of the right leg, 
proximal tibia [i.e., near the knee]; an April 1979 
report of medical history by the Veteran at separation 
from service, wherein he indicated he had "operation on 
right knee Fort Sill Oklahoma" [there was no follow-up 
to this history]; and a report of a service separation 
examination, when the lower extremities were found to be 
normal on clinical evaluation. 

*	An August 1993 VA treatment record noting that the 
Veteran stated he underwent knee surgery in the past

Evidence received since the May 1995 rating decision 
includes: 

*	Comprehensive Accommodation worksheets from the 
Correctional Training Facility Soledad Prison (Soledad) 
noting that the Veteran received accommodations such as 
an extra mattress, knee brace, and cane

*	Private treatment records from Soledad including: (1) 
August 2005 record noting that the Veteran had pain in 
the knee from degenerative joint disease, (2) September 
2006 record noting that he had a meniscus tear of the 
right knee, (3) May 2006 record noting internal 
derangement of the right knee.  It was noted that the 
Veteran was unable to complete his VA claim due to knee 
X-rays being within normal limits and that MRI results 
were anticipated. 

*	September 2006 statement from J. F., M.D. opining that 
the Veteran's degenerative arthritis "is as likely as 
not the direct result from the knee injury he received 
while serving in the U. S. Military" 

*	April 2006 X-ray report interpreted as showing normal 
bilateral knees

The May 1995 rating decision denied the Veteran's claim of 
service connection for a right knee disability on the basis 
that a right knee injury in service was not shown and that 
the Veteran's right knee disability was unrelated to his 
service.  For evidence to be found new and material in this 
matter, it must be evidence not of record in May 1995 that 
shows (or suggests) that the Veteran sustained a right knee 
injury in service or competent evidence that relates a 
current right knee disability to the Veteran's service.  The 
opinion of J. F., M.D., is precisely such evidence.  It 
relates current right knee disability to an injury in 
service.  As a medical provider Dr. J.F. if competent to 
offer such opinion.  Taken at face value (as is required for 
the purpose of determining whether a claim should be 
reopened), this evidence relates directly to an unestablished 
fact necessary to substantiate the claim of service 
connection for a right knee disability, and raises a 
reasonable possibility that the claim may be substantiated.  
Accordingly, the additional evidence received is both new and 
material, and the claim of service connection for a right 
knee disability may (and must) be reopened.  


ORDER

The appeal seeking to reopen a claim of service connection 
for a right knee disability is granted. 


REMAND

Progressing to de novo review, the Board finds that further 
development of the record is necessary to comply with VA's 
duty to assist the Veteran in the development of facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).  

In his December 2005 claim to reopen, the Veteran indicated 
that in late 1976 or in 1977 he sustained a right knee 
injury, for which he underwent surgery at the base hospital, 
Ft. Sill, Oklahoma.  He also reported a knee injury while 
serving in Europe in March or April 1977 (and was seen both 
in a town hospital and at a base hospital.  His service 
personnel records show that he was at Fort Sill (attached to 
a training battalion) from November 1976 to January 1977, and 
was stationed in Germany from March 1977 to July 1978.  There 
are no Ft. Sill base hospital records with the STRs in the 
claims file.  The Veteran's STRs do show that in March 1977 
(while he was in Germany) he was injured, and the injury 
required suturing of the right lower extremity at the 
anterior of right leg at proximal [i.e. near the knee] tibia.  
Further records of treatment he received for his knee in 
Germany have been sought.  It is established that such 
records are unavailable.  The STRs also show that on service 
separation examination the Veteran reported a history of 
having an operation on his right knee at Ft. Sill, Oklahoma.  
There was no follow-up to this report on examination at 
separation.  Furthermore, a review of the record did not 
uncover a response specific to an RO request for records of 
treatment at the Ft. Sill base hospital/to include from that 
facility.  The above-cited evidence in the record suggests 
the Veteran may indeed have sustained a right knee injury in 
service (and that a further search for alternate source STRs 
is necessary).

A December 1997 VA treatment record notes the Veteran's past 
medical history of a motorcycle accident with a leg (right or 
left unspecified) fracture in 1984, and also a left knee 
injury in 1976. 

While a September 2006 statement by J. F., M.D. indicates 
that the Veteran has arthritis of the right knee due to an 
injury in service, an April 2006 report of knee X-rays 
indicates that X-rays of both knees were interpreted as 
showing normal knee, bilaterally.  Consequently, there is 
conflicting medical evidence as to whether the Veteran indeed 
has arthritis of the right knee.   

Furthermore, the records from CTF Soledad Prison appear to be 
incomplete.  Specifically, a May 2006 treatment record notes 
that the Veteran had internal derangement of the right knee 
and that the physician was awaiting MRI results.  The medical 
evidence from Soledad in the record does not include an MRI 
report.  That the Veteran had X-rays and an MRI of the knees 
suggests he was seen for initial evaluation of his knees by a 
medical practitioner (who referred the Veteran for the 
diagnostic studies).  The report of the initial evaluation at 
Soledad is not among the records from Soledad associated with 
the claims file.  

The Veteran's extensive treatment records for the period 
between service and April 2006 in the file are silent for any 
knee complaints or treatment-aside from the August 1993 
notation that the Veteran reported prior knee surgery.  
Development for all records of postservice right knee 
treatment is necessary.  

In this regard, the Veteran is advised that governing 
regulation provides that where evidence (including 
identifying information and releases) requested in connection 
with a reopened claim is not received within a year of the 
request, the claim is to be considered abandoned.  38 C.F.R. 
§ 3.158.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for exhaustive 
development for records of the Veteran's 
alleged treatment/surgery for the right 
knee at the Ft. Sill, Oklahoma base 
hospital (alleged to have occurred in late 
1976/early 1977).  The development should 
include contacting the base hospital at 
Ft. Sill and any facility where the 
records from that facility may have been 
retired.  If the records are unavailable, 
the Veteran should be so notified, and the 
extent of the search should be noted in 
the claims file. 

2.  The RO should ask the Veteran to 
identify the providers of any and all 
evaluation and/or treatment he received 
for right knee disability since his 
discharge from service.  He should provide 
a chronological listing of with names and 
locations of all providers, as well as any 
releases necessary for VA to secure 
records of private treatment/evaluations 
(to specifically include the providers of 
the treatment he received following his 
motorcycle accident in 1984, and 
additional records from Soledad).  The RO 
must secure for association with the 
claims file the complete clinical records 
from all sources identified. (To 
specifically include complete outstanding 
records of evaluations and treatment he 
received at Soledad, specifically 
including the report of any initial 
evaluation of the knee prior to the 
diagnostic studies in April 2006, any 
updated treatment records since September 
2006, and any MRI reports; and the 
complete records of the treatment the 
Veteran received following his 1984 
motorcycle accident).  If any provider 
does not respond to the RO's request for 
records of treatment identified, the 
Veteran should be so notified, and advised 
that ultimately it is his responsibility 
to ensure that the records are received.

3.  The RO should secure the appropriate 
release from the Veteran and solicit, from 
J. F., M.D. of Soledad Prison, an 
explanation of the rationale for his 
statement that the Veteran has 
degenerative arthritis of the right knee 
(in light of normal X-ray findings) and 
the rationale for his opinion that the 
Veteran's degenerative arthritis is 
related to an injury in service. 
Specifically, he should identify the 
evidence supporting his underlying premise 
that the Veteran sustained a right knee 
injury in service, and his conclusion that 
the current right knee disability is 
related to such injury (rather than to an 
intervening postservice event/injury)

4.  The RO should then arrange for an 
orthopedist to review the Veteran's claims 
file and opine whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran has a 
current right knee disability that is 
related to an event, injury, or disease in 
service.  The reviewing orthopedist should 
review the claims file including the 
history outlined in the Board's remand.  
The orthopedist must explain a rationale 
for the opinion.  The explanation should 
specifically address the September 2006 
opinion of J. F., M.D. (and any further 
explanation provided by Dr. J.F. pursuant 
to the request above).   

5.  When all of the development sought 
above is completed (or if a year has 
passed without the Veteran's response to 
the RO's request for the identifying 
information and releases sought above), 
the RO should re-adjudicate this claim 
(applying 38 C.F.R. § 3.158(a), if 
indicated).  If service connection for a 
right knee disability is not granted, the 
RO should issue an appropriate 
supplemental SOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


